Citation Nr: 0307652	
Decision Date: 04/22/03    Archive Date: 04/30/03

DOCKET NO.  98-11 746	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Columbia, South Carolina




THE ISSUE

Entitlement to service connection for a claimed right leg 
disorder, including arthritis in the right knee.




REPRESENTATION

Appellant represented by:	The American Legion







WITNESS AT HEARING ON APPEAL

The veteran



ATTORNEY FOR THE BOARD

J. A. Markey, Counsel



INTRODUCTION

The veteran served on active duty from August 1981 to October 
1992.  

This matter comes to the Board of Veteran's Appeals (Board) 
on appeal from a December 1996 decision of the RO.  

The veteran testified at a hearing held before a Hearing 
Officer at the RO in November 1998.  

In March 2000, the Board remanded this matter to the RO for 
further development and adjudication.  



FINDING OF FACT

The veteran is shown to have the residuals of a right tibial 
fracture that as likely as not was incurred in service.  



CONCLUSION OF LAW

By extending the benefit of the doubt to the veteran, his 
disability manifested by right tibial fracture residuals is 
due to an injury that was incurred in service.  38 U.S.C.A. 
§§ 1110, 1131, 5107, 7104 (West 2002); 38 C.F.R. §§ 3.303 
(2002).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran and his representative claim that service 
connection is warranted for a claimed right leg disorder, 
including arthritis in the right knee.    

Initially, the Board notes that the Veterans Claims 
Assistance Act of 2000 (hereinafter VCAA or the Act), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000) and implementing 
regulations (codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a)), enacted during the course of this appeal, 
essentially eliminate the well-grounded requirement and 
modify VA's duties to notify and assist claimants; however.  
38 U.S.C.A. §§ 5103, 5103A, 5107(a) (West 2002); 38 C.F.R. 
§ § 3.159(a)-(c) (2002).  

The relatively new law and regulations also include new 
notification provisions.  Specifically, they require VA to 
notify the claimant and the claimant's representative, if 
any, of any information, and any medical or lay evidence, not 
previously provided to the Secretary, that is necessary to 
substantiate the claim.  

As part of the notice, VA is to specifically inform the 
claimant and the claimant's representative, if any, of which 
portion, if any, of the evidence is to be provided by the 
claimant and which part, if any, VA will attempt to obtain on 
behalf of the claimant.  38 U.S.C.A. § 5103 (West 2002); 
38 C.F.R. § 3.159(b) (2002).  

In this case, the RO has considered the claim on appeal 
subsequent to the above-noted change in the law and 
implementing regulations (see the November 2002 Supplemental 
Statement of the Case).  The Board is not precluded from 
proceeding to an adjudication of this claim as the 
requirements of such authority have been satisfied.  

The record reflects during the course of this appeal the 
veteran was issued a Statement of the Case and (as noted) a 
Supplemental Statement of the Case.  These documents 
contained the pertinent laws and regulations governing this 
claim and the reasons for the denial.  

As well, subsequent to the March 2000 Board remand, the RO, 
in April 2002, sent the veteran a letter which essentially 
explained the VCAA and what evidence necessary to 
substantiate his claim, and how to go about assisting the RO 
in obtaining any such evidence.  

Hence, the veteran has been provided notice of the 
information and evidence necessary to substantiate this claim 
(see Quartuccio v. Principi, 16 Vet. App. 183 (2002), and he 
has been afforded ample opportunity to submit such 
information and evidence.  In addition, the veteran has also 
been afforded - pursuant to the Board remand - a relatively 
recent VA examination.  

In view of the above, and given the favorable action taken 
hereinbelow, there is no further action to be undertaken to 
comply with the provisions of the VCAA or implementing 
regulations, and as such, the veteran will not be prejudiced 
as a result of the Board deciding this claim.  

Applicable law provides that service connection will be 
granted if it is shown that a particular disease or injury 
resulting in disability was incurred in or aggravated during 
active duty.  See 38 U.S.C.A. §§ 1110, 1131 (West 2002); 
38 C.F.R. § 3.303 (2002).  

Initially, it is noted a review of the record reveals that 
the majority of the veteran's service medical records have 
not been associated with the claims folder, apparently 
because they were misplaced by VA's Record Management Center 
(RMC) in St. Louis, Missouri or by the RO.  

Specifically, a November 1996 response from the National 
Personnel Records Center in St. Louis, Missouri (NPRC) 
informed the RO that the veteran's service medical records 
were located at VA's Records Management Center (RMC), and a 
November 1996 response from the RMC stated that it had 
recently transferred the veteran's service medical records to 
the RO.  Another search pursuant to the March 2000 remand did 
not turn up these records.  

In any event, the Board has kept this unfortunate situation 
in mind while addressing this claim, and realizes that in 
such situations there is a heightened obligation to explain 
findings and conclusions and to carefully consider the 
benefit of the doubt doctrine.  Cf. O'Hare v. Derwinski, 1 
Vet. App. 365 (1991).

The veteran alleges that he suffered a right leg injury while 
in service.  In his veteran's September 1996 claim for VA 
benefits, he asserted that he suffered an injury to his left 
knee while playing football in Germany in 1984 and a right 
leg injury while playing football at Fort Hood, Texas in 
1986.  

The report of an October 1996 VA medical examination reflects 
that the veteran gave a history of fracturing his right tibia 
in 1988 while playing football and being treated with 
intramedullary rodding.  He voiced no complaints regarding 
the leg except that he experiences aching and throbbing pain 
in the knee on activity.  

The examination revealed a well-healed scar over the knee and 
patellar tendon.  The report included a diagnosis of status 
post right tibial fracture.  X-ray studies taken in 
conjunction with this examination revealed an intramedullary 
metallic rod that extended into the proximal metaphysis and 
proximal shaft of the right tibia, but that the right knee 
was otherwise normal.  

During the November 1998 RO hearing, the veteran testified 
that to the best of his recollection he broke his right leg 
in 1988, while playing football, and was operated on at a 
hospital in Fort Hood, Texas, where a rod was inserted into 
the leg.  

Another VA examination was accomplished in May 2002, the 
report of which reflects that the veteran again gave a 
history of fracturing his leg in service while playing 
football, and that a rod was inserted.  He complained of 
throbbing pain in the right knee that radiated into the lower 
leg.  

The examination revealed no right knee effusion or 
instability, but limited flexion and extension.  A scar about 
the right patella was noted, as was a circular scar overlying 
the distal right tibia anteriorly.  The examiner noted that 
X-ray studies taken again showed the intramedullary rod in 
the tibia, and that joint spaces were well preserved with no 
effusions seen.  

As a result of this examination the veteran was diagnosed 
with a well-healed right mid tibial/fibular fracture.  The 
examiner noted that he could not explain the limited motion 
and throbbing pain associated with the right knee.  

The Board concedes that the evidence is somewhat unclear 
regarding whether the veteran suffers from the residuals of 
an inservice right tibial fracture because, as noted, the 
majority of his service medical records have not been 
associated with the claims folder.  

The Board does note that in another claim - since granted - 
the veteran alleged that he had injured his left knee in 
service, and that allegation ultimately proved credible when 
he located two pages of service records which reflected that 
he was placed on profile for an unstable left knee in October 
1986 and was diagnosed with chondromalacia in 1990.  

Given the veteran's credible assertions of an in-service left 
knee injury, the Board finds that his allegations surrounding 
the incurrence of his right leg injury - in conjunction with 
the medical evidence that he indeed fractured his tibia at 
some point in the past- are likewise credible.  

That said, in view of the applicable law (including O'Hare, 
supra) and the evidence discussed hereinabove the Board, 
resolving all doubt in favor of the veteran, concludes that 
it has been sufficiently demonstrated that the veteran as 
likely as not suffers from a claimed right leg disability- 
specifically, the residuals of a tibial fracture - due to an 
injury that was incurred in service.  38 U.S.C.A. § 1110, 
1131, 5107 (West 2002); 38 C.F.R. § 3.303 (2002).  As such, 
service connection for right leg disorder must be granted.  



ORDER

Service connection for the residuals of a right tibial 
fracture is granted.  


	                        
____________________________________________
	STEPHEN L. WILKINS
	Veterans Law Judge,
Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

